MEMORANDUM OPINION
                                         No. 04-11-00657-CV

                      GTMF CAR COMPANY, INC. d/b/a U.S. Car Company,
                                     Appellant

                                                  v.

                                        Lorena RODRIGUEZ,
                                              Appellee

                     From the County Court At Law No. 10, Bexar County, Texas
                                      Trial Court No. 368922
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: October 19, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id.

42.1(d).

                                                       PER CURIAM